Citation Nr: 1225451	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  00-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 10 percent for lumbar spine spondylosis from April 11, 1994, to July 28, 2005.

2.  Entitlement to a staged rating in excess of 40 percent for lumbar spine spondylosis from July 29, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1977, with subsequent periods of active duty for training up to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) from an August 1999 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.  Historically, in pertinent part, the RO granted service connection for low back myofascial pain syndrome in August 1999.  A 10 percent rating was assigned, effective from April 11, 1994.  The disorder was rated pursuant to Diagnostic Code 5295.  See 38 C.F.R. § 4.71a.  The Veteran express his disagreement with the action taken by the RO in November 1999.  See notice of disagreement (NOD).  The Veteran later perfected an appeal of the initial rating assigned following the August 1999 grant of service connection for low back myofasical pain syndrome.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The Board remanded the claim in June 2001 so that a statement of the case (SOC) could be issued, in response to the Veteran's timely NOD.  In retrospect, this action was not necessary, as a SOC had been issued by the RO in December 1999, and was followed by the Veteran's submission of a February 2000 substantive appeal.  

The Board again remanded the claim in January 2004 and April 2009 so that the Veteran could be afforded a current VA examination to ascertain the current nature and extent of his lower back disability.  

A November 2009 RO rating decision increased the disability rating for the Veteran's service-connected low back disorder to 40 percent, effective from October 6, 2009.  The evaluation was then under the criteria set out in Diagnostic Codes 5299-5237 of 38 C.F.R. § 4.71a.  

The Board also remanded this claim in April 2010 so that additional development of the evidence could be conducted.  

Later, in November 2011, the RO assigned an earlier effective date to the 40 percent disability rating assigned for the service-connected low back disorder, from July 29, 2005.  Thus, mindful of the complete procedural history of this initial/staged increased rating claim, the claim on appeal has been characterized as indicated on the title page of this decision.  

In the course of the appeal, the Veteran provided testimony at a hearing conducted by a Veterans Law Judge (no longer employed by the Board) in April 2001.  He also provided testimony before the undersigned Veterans Law Judge in June 2003.  Transcripts of both hearings have been associated with the Veteran's claims folder.  

As part of a January 2012 Written Brief Presentation the Veteran's accredited representative seemed to raise an issue concerning entitlement to an earlier effective date for TDIU.  Review of the claims file shows that the RO granted TDIU in November 2011, assigning an effective date of July 29, 2010.  The representative in January 2012 also raised the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  These matters being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  From April 11, 1994, to July 28, 2005, the Veteran's lumbar spine disorder was not manifested by moderate lumbar spine limitation of motion; moderate intervertebral disc syndrome, with recurring attacks; or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; intervertebral disc syndrome with accompanying incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by neurologic symptoms warranting a separate rating.

2.  From July 29, 2005, the Veteran's lumbar spine disorder has not been manifested by unfavorable ankylosis of the lumbar spine, pronounced intervertebral disc syndrome, intervetebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, unfavorable ankylosis of the entire thoracolumbar spine; or by neurologic symptoms warranting a separate rating.  


CONCLUSIONS OF LAW

1  From April 11, 1994, to July 28, 2005, the criteria for the assignment of a rating in excess of 10 percent for lumbar spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011), 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  From July 29, 2005, the criteria for the assignment of a rating in excess of 40 percent for lumbar spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5289 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective from September 23, 2002, through September 25, 2003), Diagnostic Codes 5292 and 5295 (effective prior to September 26, 2003), Diagnostic Codes 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a December 1999 SOC in response to the Veteran's November 1999 NOD with the initial 10 percent rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding obtainable medical records.

In addition, the Veteran was afforded VA examinations with respect to the issue on appeal in July 1999, July 2004, and October 2009.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical examination findings to evaluate the respective disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected low back disability, initially characterized as "low back myofasical pain syndrome," and now as "lumbar spine spondylosis," is currently rated under Diagnostic Codes 5299-5243.  See November 2011 RO rating decision.  This rating is based, in part, on limitation of motion.  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The Board notes, however, that since the inception of the Veteran's instant appeal, which followed the grant of service connection for his low back disability by the RO in August 1999, the applicable regulations utilized to rate such a disorder have been revised.

The criteria for rating an intervertebral disc syndrome and disabilities of the spine generally were revised while the appeal was pending effective September 23, 2002, and September 26, 2003, respectively.  Prior to the effective date of any change in law only the old rating criteria may be considered.  

Pursuant to VAOPGCPREC 7-2003 (November 19, 2003), where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent congressional intent to the contrary.  Additionally, pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant should apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so."  In Kuzma, 341 F.3d at 1329, Karnas was expressly overruled to the extent that its application would conflict with binding authority from the Federal Circuit or the Supreme Court.  See Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994) (holding that statutes generally may not be construed to have retroactive effect unless their language requires that result).  Therefore, the courts have indicated that the appellant is entitled to application of the version most favorable to him or her which does not result in an impermissible retroactive effect.  Karnas, 1 Vet. App. at 313, overruled in part on other grounds by Kuzma, 341 F.3d at 1329; Landgraf, 511 U.S. at 280.  

Under the criteria in effect prior to September 26, 2003, a lumbosacral strain manifested by characteristic pain on motion warranted a 10 percent evaluation.  Lumbosacral strain with muscle spasm on extreme forward bending, and a unilateral loss of lateral spine motion in a standing position, warranted a 20 percent evaluation.  A 40 percent evaluation was warranted for a severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of lumbar spine motion warrants a 10 percent rating when limitation was slight, a 20 percent rating when limitation was moderate, and a 40 percent rating was warranted when limitation was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) a 10 percent rating was for assignment for mild intervertebral disc syndrome.  A 20 percent rating was in order for a moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent rating required a severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating required pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain, and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.

Diagnostic Code 5293 was revised effective September 23, 2002.  The new criteria provides that an intervertebral disc syndrome should be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  The revised Diagnostic Code 5293 provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The criteria for rating disabilities of the spine were again revised effective September 26, 2003.  The revised criteria effective September 26, 2003, include 38 C.F.R. § 4.71a, Diagnostic Code 5243, which provides that intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.
 
Under the General Rating Formula for Diseases and Injuries of the Spine, under which the Veteran's lumbar spine disorder is currently rated, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  Although higher ratings are provided under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (2003) based on ankylosis of the spine, ankylosis is not shown.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The United States Court of Appeals for Veterans Claims has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

In cases such as this, the Board must consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

Factual Background

The Veteran submitted a claim for service connection for his back to VA on April 11, 1994.  See VA Form 21-526.  The claim was denied by the RO in August 1994 and June 1995.  

A June 1998 VA progress note shows low back pain complaints for three to seven days.  

The Board remanded the claim for further development in October 1998.  

The report of a July 1999 spine examination notes tenderness at L5-S1 and at the superior sacral level.  The Veteran gave a history of bilateral radiating pain.  Gluteus, medius, maximus, and sciatic nerve function was intact.  His gait was within normal limits.  Lumbar spine range of motion testing showed forward flexion to 65 degrees, and extension to 10 degrees.  Lateral bending was to 20 degrees, with rotation to 30 degrees.  No definite radiation was demonstrated on motion testing.  MRI (magnetic resonance imaging) findings reportedly showed degenerative disc disease at L4-5 and a severe L5-S1 disc dessication with no "HNP" (herniated nucleous pulposus).  The supplied diagnosis was chronic recurrent low back myofascial pain syndrome with radicular symptoms.  

The RO granted service connection for a low back disability (low back myofascial pain syndrome) in August 1999.  A ten percent rating was assigned, effective from April 11, 1994 (date of claim).  Diagnostic Code 5295 was utilized.  See 38 C.F.R. § 4.71a.  The Veteran perfected an appeal to the assignment of this 10 percent rating.  See NOD, dated in November 1999; SOC issued in December 1999, and VA Form 9 (substantive appeal), dated in February 2000.  

A VA outpatient primary care physician note, dated in August 2002, shows that the Veteran was seen for increasing lower back pain as a result of developing pain while changing a tire three days earlier.  No numbness or weakness was demonstrated, nor was urinary or bowel symptoms.  Observation and examination did present, however, mention of paravertebral spasm and decreased range of motion.  The supplied diagnosis was lower back pain.  

The Veteran provided testimony at a hearing in June 2003 before the undersigned Veterans Law Judge.  He testified that the pain associated with his back had essentially remained steady since 1994.  He added that his back went out on him about two to three times a month.  See page three of hearing transcript (transcript).  He also complained of muscle spasms.  See page five of transcript.  

The Veteran was afforded a VA spine examination in July 2004.  The examiner made mention that the Veteran was seeking a disability rating in excess of 10 percent for his service-connected myofascial back pain syndrome.  The Veteran complained of trouble sleeping due to back pain, and he described the presence of a constant dull ache in his back.  He added his back went out on him two to three times a month, and when this occurred he had radiating pain.  He mentioned he last received an epidural shot for pain relief in 2001.  He gave a history of having six incapacitating episodes in the past year.  He mentioned that he wore a back brace.  The Veteran also informed the examiner that he experienced some intermittent radiculopathy symptoms.  He denied both bladder and bowel complaints.  

Examination showed some lumbosacral spine tenderness in the area of the paravertebral muscles.  Forward flexion was beyond 80 degrees, extension was to 25 degrees, lateral flexion was beyond 25 degrees, and lateral rotation was to 30 degrees bilaterally.  All motion tests were accompanied by pain.  A May 2004 X-ray report was noted to show degenerative spondylosis of the lumbar spine.  The supplied diagnosis was degenerative spondylosis of the lumbar spine with intermittent bilateral radiculopathy symptoms, worse on the right side.  Functional loss due to pain was described as mild at the present time (25%), but as moderate (50%) with prolonged driving and flare-ups.  Joint function was reported to be additionally limited by pain, fatigue and weakness.  

A November 2004 VA primary care physician note shows that on examination of the Veteran's low back no neurological deficit was detected.  

A June 2005 VA outpatient pain assessment and management record shows that the Veteran complained of increased low back pain for the past three weeks.  The pain was described as intermittent, and that it was throbbing and radiating.  

A July 2005 VA pain assessment and management record shows complaints of constant chronic lower back pain.  This pain was exacerbated with movement, and affected the Veteran's ability to sleep.  A July 2005 VA outpatient addendum report shows that a mild disc bulge was present at L4-5 and S1.  A July 2005 primary care physician's note reported that MRI (magnetic resonance imaging) testing revealed no disc herniation.  

A June 2005 VA primary care physician's note shows that on examination of the Veteran's low back, no neurological deficit was detected.  

A VA outpatient treatment record dated July 29, 2005, shows that the Veteran reported increased back pain beginning about three months earlier.  Examination showed decreased flexion to approximately 30 degrees and extension to 15 degrees.  Straight leg raising testing was positive on the right side and negative on the left side.  The diagnosis included findings of disc bulge and radiculopathy of the right lower extremity.  

A July 2006 VA outpatient consult report shows a diagnosis of lumbar radiculopathy, possibly L5-S1 area.  

The Board remanded this claim in April 2009 so that the Veteran could be afforded a VA examination to evaluate the current severity of his service-connected low back disorder.  This ordered examination was conducted in October 2009.

Review of the October 2009 VA orthopedic/neurologic examination shows that the Veteran gave a history of having at least eight to ten episodes which confined him to bed over the past 12 months which lasted for five to 14 days.  He complained of radiating pain, mostly into his right lower extremity and right buttocks area.  He also complained of lumbar spine spasm, with improved symptoms upon TENS unit use.  He denied any bowel problems.  He reported being unable to sit or drive for extended periods of time.  The Veteran added that he had intermittent radiation into his left thigh.  

Examination showed that the Veteran had an approximate five degree flexion from the waist on a permanent basis while standing.  He sat on his left buttock at all times, keeping his right lower extremity extended.  Range of motion testing showed flexion to 15 degrees, and extension to 5 degrees; both with pain.  Lateral flexion was to 10 degrees on the left and to five degrees on the right.  Rotation was to 10 degrees, bilaterally.  All motion tests elicited pain.  Repetitive testing was not accomplished due to pain complaints.  The examiner mentioned that the Veteran seemed to have moderate fatigue, weakness, and lack of endurance.  Mild to moderate incoordination was present.  No evidence of foot drop was shown.  Distal sensation and pulses were intact.  There was no evidence of lumbar radiculopathy in the lower extremities.  The supplied diagnosis was lumbar spine spondylosis.  

As part of a November 2009 rating decision, the RO increased the disability rating assigned to the Veteran's lumbar spine spondylosis (noted to have been previously evaluated as low back myofascial pain syndrome) to 40 percent.  The effective date was October 6, 2009 (the date of the October 2009 VA examination).  The RO utilized Diagnostic Codes 5299-5237.  See 38 C.F.R. § 4.71a.  

The Board remanded this claim in April 2010 in order to develop additional evidence, to include seeking Social Security Administration (SSA) records and specifically-identified private medical records.  At that time the Board characterized the issues as entitlement to an initial or staged rating in excess of 10 percent for low back myofascial pain syndrome prior to October 6, 2009, and for entitlement to a staged rating in excess of 40 percent for low back myofascial pain syndrome from October 6, 2009.  VA was notified in June 2010 that SSA had no medical records.  The Veteran also supplied the VA some private treatment records, dated in 1991.  These show, in part, that he incurred a work-related injury in August 1991.  

The RO later, in November 2011, issued a rating decision.  At that time the RO determined that the 40 percent rating assigned to the Veteran's service-connected lumbar spine spondylosis was appropriately to be assigned effective from July 29, 2005.  

Analysis

Entitlement to a Rating in Excess of 10 Percent for Lumbar Spine Spondylosis From April 11, 1994, to July 28, 2005

A VA examination in July 1999, as detailed above, showed no more than slight limitation of lumbar motion; and even though the Veteran complained of radicular symptoms, no neurological involvement was demonstrated on examination.  The examination report did not note the presence of spasm.  Also, while spasm was demonstrated in August 2002, this clinical finding was not accompanied by evidence of either muscle spasm on extreme forward bending or loss of lateral spine motion.  Consequently, the next higher, 20 percent, rating under Diagnostic Code 5292 or Diagnostic Code 5295 is not warranted.  Considering rating the disability as disc disease, under Diagnostic Code 5293 prior to the September 2002 revision, intervertebral disc disease was not reflected in the above-mentioned July 1999 VA examination; while radicular symptoms were present, no neurological involvement was noted.  Essentially, the medical record is absent of clinical findings reflective of recurring attacks of an intervertebral disc syndrome.  Objective evidence of such signs as recurring attacks with periodic muscle spasms has not been clinically shown.

From the date of the regulatory change in September 2002, an intervertebral disc syndrome may be rated based on incapacitating episodes (under the revised Code 5293, then from September 26, 2003 under Diagnostic Code 5243).  The complete medical record, as noted above, concerning this specific period of time, fails to show that the Veteran's lumbar spine disorder was manifested by intervertebral disc syndrome.  As such, though the Board is mindful that the Veteran gave a history of six incapacitating episodes in the last year in the course of his July 2004 VA spine examination, there is no basis for an increased rating based on incapacitating episodes.  The objective clinical evidence also does not show neurological symptoms which may be separately rated and combined with the rating for orthopedic disability.  Indeed, despite his complaints of paralumbar spasms in August 2002, sciatic nerve function was intact in the course of his July 1999 VA examination.  While the disability may also be rated under the General Rating Formula for Diseases and Injuries of the Spine from September 26, 2003, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, at no time has any of these findings/symptoms been present.  Hence, the general formula does not provide a basis for a rating in excess of 10 percent for the period from April 11, 1994, to July 28, 2005.  

The Board is required to consider the effect of pain and weakness when rating a service-connected musculoskeletal disability.  38 C.F.R. §§ 4.40, 4.45.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the disability rating assigned.  The Board has, concerning this pertinent period, considered the Veteran's claim for an increased rating for his lumbar spine disability under all appropriate codes.  As stated above, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This has been accomplished in the present case, and indeed, the assignment of a compensable rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
Moreover, although the Board is required to consider the effect of pain when making a rating determination, that has been done in this case, and it is important to emphasize that the Rating Schedule does not provide a separate rating for pain, Spurgeon v. Brown, 10 Vet. App. 194 (1997), and the new general rating formula specifically requires the use of the defined criteria "with or without pain."  38 C.F.R. § 4.71a.

Entitlement to a Rating in Excess of 40 Percent for Lumbar Spine Spondylosis from July 29, 2005

Review of the medical evidence on file, beginning July 29, 2005, the date in which the Veteran was afforded VA outpatient treatment (see consult report), shows sufficient clinical findings of sufficiently severe lumbar spine range of motion findings to warrant the assignment of a 40 percent rating.  At this time, forward flexion was reported to be to approximately 30 degrees.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, and specifically, Diagnostic Code 5237, with forward flexion of the thoracolumbar spine being limited to 30 degrees of less, a 40 percent is so warranted.  The post July 29, 2005, medical evidence is clearly devoid of findings of unfavorable ankylosis of the thoracolumbar spine; as such, a 50 percent rating, also under the rating guidelines of the General Rating Formula for Diseases and Injuries of the Spine, is not for application in this case.  

Also, a rating in excess of 40 percent is not here to be assigned pursuant to the Diagnostic Code 5289 (in effect prior to September 26, 2003), as lumbar spine ankylosis clearly has not been demonstrated at any time throughout this appeal period.  Under the version of Code 5393 in effect at the time of the Veteran's claim. A 60 percent rating is not appropriate as the disability does not rise to the level of "pronounced."  While there have been complaints of radiating pain into his legs, the last compensation examination did not reveal an absent ankle jerk or other finding compatible with disc disease and the examiner concluded that there was no evidence of lumbar radiculopathy in the lower extremities.

 In addition, a rating in excess of 40 percent under the above-discussed facts cannot be assigned pursuant to Diagnostic Code 5293 (effective from September 23, 2002, through September 25, 2003).  This is so because at no time had the presence of intervertebral disc syndrome been present, manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Further, ratings in excess are not for application under the are also not for application under Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 2003), as 40 percent is the maximum assignable rating under both.  

While the Veteran claimed in the course of his October 2009 VA spine examination to have had at least eight to 10 bedbound episodes over the past 12 months, the probative medical evidence demonstrates that there has been no incapacitating episodes as defined by the rating criteria, i.e., no physician has ordered bed rest for the appellant due to the disorder at issue.  

The Veteran's current rating for his back disability is 40 percent.  The only basis for a higher rating based on limitation of motion is if his back disorder is manifested by ankylosis.  See 38 C.F.R. § 4.71a.  Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  As noted above, as the Veteran demonstrates at least some motion in each plane of lumbar motion, there is absolutely no evidence of ankylosis in any segment of his lumbar spine.  As the Veteran's lumbar disorder is already rated at the maximum scheduler rating of 40 percent for orthopedic manifestations, the Board will primarily address the neurological facet of the disability.

The medical evidence on file dated from July 29, 2005, includes the Veteran's complaints of back pain which radiated into both buttocks and his lower extremities.  See October 2009 VA spine examination report.  It was also mentioned in the course of the examination that the Veteran had never had a "EMG" test (electromyograph).  Radiculopathy was discerned as part of the July 29, 2005, VA outpatient treatment record, discussed above.  This contrasts with the above-reported VA outpatient findings of the lack of neurological deficit in June 2005. 

In sum, the probative medical evidence of record preponderates against finding objective clinical findings of lumbar radiculopathy to confirm the Veteran's subjective complaints of radiating pain to the lower extremities.  Further, to the extent that his medical records show decreased reflexes and weakness, objective clinical findings revealed no decrease in sensation, motor strength, or atrophy.  Again, as noted, the examiner who conducted the April 2009 VA spine examination specifically opined as to the absence of evidence of a lumbar radiculopathy of the lower extremities.  Thus, the probative medical evidence of record preponderates against a separate rating for the chronic neurological manifestations of the Veteran's lumbar spine spondylosis.  In the absence of a diagnosis of lumbar radiculopathy, the Veteran's low back disorder, for the period from July 29, 2005, more nearly approximates the current 40 percent rating.  38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5237.

The Board also finds that the former criteria (those effective from September 23, 2002, and September 26, 2003) for evaluating disorders of the spine do not apply to this pertinent period of time for which a disability rating is being considered (from July 29, 2005).  To this, VA's Office of General Counsel has determined that amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).  

The benefit sought on appeal is denied.

In reaching these decisions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2011), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, concerning the service-connected lumbar spine disability now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for his lumbar spine or that his service-connected spine disability markedly affects his ability to work.  The Board, having found this, is aware that the RO granted the Veteran TDIU, effective from July 29, 2010.  See November 2011 rating decision.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as there is no showing of marked interference with employment due to the service-connected lumbar spine disability here addressed alone, or frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for lumbar spine spondylosis from April 11, 1994, to July 28, 2005, is denied.  

Entitlement to a rating in excess of 40 percent for lumbar spine spondylosis from July 28, 2005, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


